DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed 21 June 2021 has been received and entered.  Claims 11-268 have been canceled and claims 269-292 have been added.  Claims 269-292 are currently pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 21 June 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 October 2020 (2) and 18 February 2021 are in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	Applicant’s substitute specification filed 10 August 2020 has been received and entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to treatment of the same condition in the same patient population with the same compound.  The instant claims recite human subject while the patented claims recite patient, but treatment of a human subject is obvious as that is the patient population which is normally treated for fibrotic disorders.  The instant claims include 5% variability in the amino acid sequence of the relaxin molecule, however, this would have been obvious over the relaxin molecule in the issued patent as the prior art recognized a number of positions which were known to be subject to modification (see specification at [344]).  Therefore, the instant claims are obvious over the patented claims of ‘386.

Claims 275-276, 278-285 and 287-292 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,962,450.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to treatment of the same condition in the same patient population with the same compound.  The instant claims recite human subject while the patented claims recite patient, but treatment of a human subject is obvious as that is the patient population which is normally treated for heart failure.  The instant claims include 5% variability in the amino acid sequence of the relaxin molecule, however, this would have been obvious over the relaxin molecule in the issued patent 

Claims 275-276, 278-285 and 287-292 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,253,083.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to treatment of the same condition in the same patient population with the same compound.  The instant claims recite human subject while the patented claims recite patient, but treatment of a human subject is obvious as that is the patient population which is normally treated for cardiovascular disease.  The instant claims include 5% variability in the amino acid sequence of the relaxin molecule, however, this would have been obvious over the relaxin molecule in the issued patent as the prior art recognized a number of positions which were known to be subject to modification (see specification at [344]).  Therefore, the instant claims are obvious over the patented claims of ‘083.

Claims 269-292 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,751,391.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to treatment of the same condition in the same patient population with the same compound.  The instant claims are limited to a 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Christine J Saoud/Primary Examiner, Art Unit 1647